DETAILED ACTION
This action is in response to applicant's amendment filed 01/03/22.
Claims 2-20 are pending in this application.  Claims 15-20 are withdrawn from consideration.
 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Species IV (Figure 9A) in the reply filed on 01/03/2022 is acknowledged.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/03/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/23/2019 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 11-12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Furnish et al., hereinafter “Furnish” (U.S. Patent No. 5,827,263), cited in IDS filed 09/23/2019.
Regarding claims 11-12, Furnish discloses a surgical instrument comprising:
a handle assembly (see Figure 1 and detailed embodiment of handle having trigger in Figures 16-17) having a proximal end and a distal end; 
an elongate shaft 12 (see Figure 1) extending from the distal end of the handle assembly along a central longitudinal axis, the elongate shaft having a distal end opposite the handle assembly; and 
an end effector assembly 14 (Id.) disposed at the distal end of the elongate shaft; wherein the handle assembly extends generally linearly from the proximal end to the distal end thereof; and 

a handle body 520 comprising a first aperture (see lateral aperture formed in between stops 95, 97; see annotated Figure 4 below) and a second aperture opposite the first aperture (see circular aperture or socket 92; see annotated Figure 4 below); and 
a linkage mechanism comprising: 
a shuttle 534 pivotably coupled to the handle body near the distal end of the handle assembly (see Figures 16-17) and extending across the handle body between the first aperture and the second aperture, the shuttle comprising a first surface (outer face of free end of 34) extendable from the first aperture of the handle body (protrudes from, or extends upwards beyond, the first aperture) and a second surface (outer face of hinge barrel 94) extendable from the second aperture (protrudes from or extends beyond the second aperture) and pivotable between a first position in which the first surface protrudes from the first aperture and a second position in which the second surface protrudes from the second aperture (see Figures 16-17), wherein movement of the shuttle between the first position and the second position actuates the end effector assembly (see col. 4, line 59 to col. 5, line 1); and
a ratchet mechanism 503/508 to selectively lock the shuttle to the handle body (see col. 8, line 62 to col. 9, line 12), and
507 for the ratchet mechanism to selectively unlock the shuttle from the handle body (see col. 9, lines 3-12).


	
                    
    PNG
    media_image1.png
    479
    568
    media_image1.png
    Greyscale





Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Furnish (U.S. Patent No. 5,827,263) in view of Pedersen et al., hereinafter “Pedersen” (U.S. Pub. No. 2009/0048625), cited in IDS filed 09/23/2019.
Regarding claims 13-14, Furnish discloses the claimed device, as discussed above, except for an electrical connector recessed into the handle body, wherein the linkage mechanism comprises an actuation shaft operably coupled to the shuttle and the end effector and further comprising one of an electrically conductive spring and an electrically conductive wire electrically coupling the electrical connector to the actuation shaft.
Pedersen teaches in Figures 2-4, a surgical instrument having an electrical connector 60 (see paragraph [0041]) recessed into handle body 2, wherein a linkage mechanism comprises an actuation shaft 7 operably coupled to a shuttle 3 and an end effector 9 and further comprising one of an electrically conductive spring and an electrically conductive wire 62 electrically coupling the electrical connector to the actuation shaft, and to end effector 9 (Id.).
 
. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 9,113,939 in view of Furnish (U.S. Patent No. 5,827,263. 
Regarding claims 2-12, it is clear that the elements of the claims are to be found in claim 5 of the patent (which is dependent on claim 4 which is dependent on claim 1), including a handle assembly, an elongate shaft, an end effector assembly, a handle body, and a linkage mechanism, a trigger/shuttle, except for obvious features including a ratchet mechanism to selectively latch/lock the trigger/shuttle to the handle body.
503/508 (see Figures 16-17) to selectively latch/lock a trigger/shuttle 534 to a handle body 520, wherein the ratchet mechanism comprises a plurality of teeth 503 positioned in the handle body, wherein the plurality of teeth is positioned adjacent a second aperture in the handle body, wherein the ratchet mechanism comprises a pawl 508 positioned on the trigger, wherein the ratchet mechanism further comprises a release button 507 coupled to the pawl on a second surface/end of the trigger/shuttle to selectively unlock the trigger/shuttle from the handle body, wherein the release button is positioned to unlatch the ratchet mechanism when the trigger is moved from the closed position towards open position, wherein the ratchet mechanism has at least one latched position, wherein the ratchet mechanism has a plurality of incremental latched positions between the open state and the closed state of the end effector assembly (see col. 8, line 60 to col. 9, line 12).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the patent claim to have the ratchet mechanism as claimed, as taught by Furnish, in order to hold the lever at a selected point throughout a range of motion (Id.), making it easier to actuate. 
Therefore, claims 2-10 are not patentably distinct from the patent claims.



Claims 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 9,113,939 in view of Furnish (U.S. Patent No. 5,827,263, as applied to claim 11 above, and further in view of Pedersen (U.S. Pub. No. 2009/0048625).
Regarding claims 13-14, it is clear that patent claim 5 (which is dependent on claim 4 which is dependent on claim 1) and Furnish encompass the claimed device, as discussed above, except for an electrical connector recessed into the handle body, wherein the linkage mechanism comprises an actuation shaft operably coupled to the shuttle and the end effector and further comprising one of an electrically conductive spring and an electrically conductive wire electrically coupling the electrical connector to the actuation shaft.
Pedersen teaches in Figures 2-4, a surgical instrument having an electrical connector 60 (see paragraph [0041]) recessed into handle body 2, wherein a linkage mechanism comprises an actuation shaft 7 operably coupled to a shuttle 3 and an end effector 9 and further comprising one of an electrically conductive spring and an electrically conductive wire 62 electrically coupling the electrical connector to the actuation shaft, and to end effector 9 (Id.).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the patent claim and Furnish to have an electrical connector and electrically conductive wire as claimed, as taught by Pedersen, in order to allow for monopolar cutting and scorching of tissue to be carried out in connection with surgery (see Pedersen; paragraphs [0016] and [0041]). 


Allowable Subject Matter
Claims 2-10 would be allowable if a Terminal Disclaimer was filed to overcome the double patenting rejections set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 





/DIANE D YABUT/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        01/15/2022